Title: From George Washington to Farell & Jones, 30 July 1760
From: Washington, George
To: Farell & Jones



Sir,
Mount Vernon Potk Rivr Virginia 30th July 1760

Captn Cawsey at the time he receivd my Tobo wrote me, that he shoud be in these parts before he Saild in order to give Bills of Lading and receive Letters for your House. But I suppose the Captns business renderd it inconvenient for him to do so, and my not seeing, nor hearing from him since, and getting no Bills of Lading at all, must plead an excuse for my silence till now.
He has doubtless informd you that I had Eight Hogsheads on

Board the Tyger, which please to sell to the best advantage, and out of the proceeds pay Mr Knox the Sterling Sum of Fifty one pounds five Shillings and Eleven pence balle of my Account with him.
I have once or twice in my Life been very sensibly disappointed in the Sales of some Tobacco’s—and that in Bristol—which obliges me to add that if these Eight Hhds dont fetch the Amount of Mr Knox’s Account I must nevertheless desire the favour of you to discharge it, and draw for the Balle on Robt Cary Esqr. & Comy London, who will immediately pay what you may advance on my behalf—I am Sir Yr Most Obedt Hble Servt

Go: Washington


   By the Nugent Only, Captn Copithorn.
Copy, By Captn Littledale, in the Hero.

